Citation Nr: 0900095	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  08-06 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
arthritis in the low back.  

2.  Entitlement to service connection for a disorder of the 
right hand.  

3.  Entitlement to service connection for bilateral foot 
disorders.  

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
November 1966 to October 1968 and in the United States Navy 
from April 1974 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The June 2007 rating decision 
included a reconsideration of an earlier May 2006 rating 
decision which denied the veteran's petition to reopen the 
claim for entitlement to service connection for low back 
arthritis.  

The veteran had a Central Office Hearing with the undersigned 
in September 2008.  A transcript is associated with the 
claims file.  

The issues of entitlement to service connection for a 
bilateral hearing disability and for disorders of the 
bilateral feet are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the last final decision of record 
regarding a claim for entitlement to service connection for 
arthritis in the low back does not relate to an unestablished 
fact necessary to substantiate the underlying claim; there is 
no reasonable possibility of substantiating the claim.  

2.  The competent medical evidence does not show that the 
veteran has a current disability in his right hand, and there 
is no indication in the service medical records of any 
complaints, treatments, or diagnoses of an orthopedic 
condition in the right hand in service or within a year after 
service discharge.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for arthritis 
in the low back.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2.  Entitlement to service connection for a disorder of the 
right hand is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and, (3) 
that the claimant is expected to provide.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In pre-adjudicative letters (May 2006 and March 
2007), the veteran was notified of the information and 
evidence needed to substantiate and complete his claims.  The 
veteran was specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  While no longer required, he was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was informed what was necessary to reopen a 
previously denied and final claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006). 
  
The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claims be granted. 

As noted above, the veteran was furnished VCAA letters that 
included notice of what information or evidence was necessary 
to substantiate his claims for service connection.  The 
veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  In the present case, the veteran was not afforded VA 
orthopedic examinations to determine either a current 
diagnosis or etiology for his claimed low back and right hand 
conditions.  Given that no new and material evidence has been 
submitted with regard to the claim for a low back condition, 
and that there is no evidence even suggesting a current 
disorder of the right hand, with service records being 
completely negative for a right hand condition, there is no 
duty to provide an examination or medical opinion in this 
instance.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(4); 
McLendon, supra.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).




Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Certain chronic conditions, such as arthritis, will be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within a year of service 
separation.  See 38 C.F.R. §§ 3.307, 3.309.  

Analysis-New and Material Evidence/Low Back Arthritis

The veteran was initially denied service connection for 
arthritis in the low back in a November 1986 rating decision 
.  The reason for the denial was, that although there were 
documented incidents of low back pain in service (without an 
underlying disability), there was no showing of arthritis 
either in service, or within a year after service separation.  
The veteran did not appeal the decision, and it became final 
within a year of service separation. 

The veteran, in filing his current claim, asserts that there 
is evidence sufficient to reopen this previously denied 
claim.  Upon review, the Board notes that the existence of a 
current arthritic condition of the low back is not in 
dispute, as such a diagnosis was established at the time of 
the initial denial in November 1986.  Indeed, in order for 
the veteran to be successful in his claim, he must submit 
evidence that is both new and material to the record.  The 
evidence must relate to an unestablished fact necessary to 
substantiate the underlying claim in order to be considered 
material.  See 38 C.F.R. § 3.156.  In this instance, in order 
for the evidence to be of a material nature, it must, to some 
extent, relate to a potential link between the current 
diagnosis of arthritis in the low back and military service 
(or to a period within a year of service discharge).  
Alternatively, evidence which shows a continuity of 
symptomatology from service to the present would relate to an 
unestablished fact, and would merit reopening.   

Upon review, the veteran has submitted VA clinical records as 
well as private chiropractic treatment reports from 1992 to 
1996.  These records confirm the presence of low back pain, 
associated with his diagnosis of arthritis, and are certainly 
new to the record.  The evidence is not, however, material, 
in that by showing treatment for a low back disorder 10 years 
after service separation, there is nothing that this evidence 
adds to show a potential link to service or a continuity of 
back symptomatology from service to the present.  That is, 
the evidence is not material to the claim, and is merely 
cumulative and redundant with facts not in dispute.  See 
38 C.F.R. § 3.156.   

As this is the case, the Board must conclude that new and 
material evidence has not been submitted, and the claim to 
reopen is denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue. That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).



Analysis-Service Connection/Right Hand

The veteran contends that he has a current disorder in the 
right hand, manifesting as multiple-joint pain, and that the 
condition originated during his periods of military service.  

Upon review, here is nothing in the service medical records 
to indicate any consultation, treatment, or diagnosis of a 
right hand disorder.  There additionally is no diagnosis of 
arthritis in the joints in the right hand within a year after 
service separation.  See 38 C.F.R. §§ 3.307, 3.309.  As far 
as post-service complaints or diagnoses, outside of the 
veteran's own complaints of pain, there is nothing to 
indicate a current diagnosis of a disorder in the right hand.  
VA clinical reports do not show consultation for a right hand 
disorder, and there are no private records (either clinical 
or radiographic) which establish a current disorder of the 
right hand.  

The veteran argues that he was never afforded a medical 
examination to evaluate the condition of his right hand, and 
that as such, the claim should be remanded.  The Board, 
however, must conclude that a medical examination is not 
warranted for this issue.  Indeed, there is nothing of record 
(outside of complaints of pain) which would indicate either a 
current diagnosis of a right hand disability or a potential 
link between a current disorder and service.  The Board does 
not dispute that the veteran may feel some pain in his hand; 
however, pain alone, without an underlying diagnosis is not a 
disability for VA purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  The veteran, as a lay person, cannot 
give competent testimony as to either a medical diagnosis or 
an etiology, and thus, while his complaints of pain are 
noted, his contentions carry little probative value in light 
of a record completely devoid of any right hand treatment or 
consultation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Espirtu, supra.  Given this, the Board 
determines that a medical examination is not warranted, as 
there is simply no evidence of either a current disability or 
of any in-service symptoms, nor is there anything in the 
record which would begin to suggest a causal relationship 
between any current pain in the hand and service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the foregoing, the Board concludes that there is 
no evidence of a current disorder of the right hand (See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)) nor is 
there evidence of any in-service complaints of right hand 
abnormality.  As such, the claim for service connection must 
be denied.  

Again, the Board acknowledges its duty to apply the benefit 
of the doubt in the veteran's favor when there is a balance 
of positive and negative evidence on an outstanding issue.  
As the preponderance of evidence is against the veteran's 
contentions, that duty is not applicable.  See Gilbert, 
supra.  


ORDER

The claim to reopen a previously denied claim for entitlement 
to service connection for arthritis in the low back is 
denied.  

Entitlement to service connection for a disorder of the right 
hand is denied.  


REMAND

Bilateral Hearing Loss/Bilateral Foot 

The veteran contends that he developed bilateral hearing loss 
and disorders of the feet during his military service.  He 
has not specifically alleged a single incident causing either 
of these disorders; however, he contends that the 
circumstances of his two periods of service (both in the Navy 
and Army) are sufficient so as to warrant a medical 
examination to determine the existence of a disability of the 
feet and of hearing loss and, if such disabilities are 
present, if there is a causal relationship between the 
current disorders and service.

The Board agrees with the veteran that additional development 
is warranted.  Specifically, with regard to hearing loss, the 
Board notes that the veteran served as an infantryman in the 
Army and as an aviation mechanic in the Navy (serving aboard 
aircraft carriers).  Both of these duty assignments are of 
the type which would, by necessity, involve a considerable 
amount of noise exposure.  The level of hearing protection 
provided in service is not established; however, the 
existence of the exposure is significant and not contested, 
and the veteran should be afforded a current audilogical 
examination to determine if there is a current bilateral 
hearing loss, and if so, if that hearing loss is related to 
service, to include noise exposure therein.  See McLendon, 
supra.  

Regarding the feet, the veteran does have a July 2006 
diagnosis of idiopathic peripheral neuropathy in the lower 
extremities, although the extent of the affected areas is not 
established.  Indeed, the veteran had a podiatric consult for 
ingrown toenail problems in the right foot during an April 
2004 VA clinical visit.  Finally, there was noted bruising in 
the lower extremities due to "tight shoes" during an 
October 2007 VA consultation.  In addition, the Board notes 
that the service medical records do indicate one episode in 
May 1974 of bruising in the left leg due to a basketball 
injury.  While the involvement of the feet is not specified, 
there was apparently some edema in the lower extremity which 
went away after treatment.  

While the above evidence is not dispositive in establishing 
either in-service or post-service disabilities in the feet, 
the Board recognizes that the record at least raises the 
potential of a nexus between a current disorder and in-
service symptoms, and a thorough orthopedic examination 
should be afforded to develop the issue.  See McLendon, 
supra.  Moreover, the examiner should consider the 
circumstances of the veteran's service in the infantry and 
aboard ship, both duties which required a heavy burden on the 
feet, and which could potentially lead to post-service 
disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran should be afforded a VA 
audiological and orthopedic examination to 
determine the nature, approximate onset 
date or etiology of any bilateral hearing 
loss and bilateral foot disabilities which 
may currently be present.  Following a 
review of the relevant medical evidence in 
the claims file, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiners  are asked to provide an 
opinion on the following:

Is it at least as likely as not 
(50 percent or greater 
probability) that bilateral 
hearing loss and bilateral foot 
disabilities if present, began 
during service or are otherwise 
linked to any incident of service.  
For the claim for hearing loss, 
the audiologist should discuss the 
noise exposure as an infantryman 
and naval aircraft mechanic, and, 
for the feet claim, the 
orthopedist should discuss the 
veteran's service-history and the 
burden duty aboard ship and in the 
infantry would pose to the feet.

The clinicians are also advised 
that the term "as likely as not" 
does not mean within the realm of 
possibility. Rather, it means that 
the weight of medical evidence 
both for and against a conclusion 
is so evenly divided that it is 
medically sound to find in favor 
of causation as to find against 
causation. More likely and as 
likely support the contended 
causal relationship; less likely 
weighs against the claim. 

3.  After completion to the extent 
possible of the directed development, re-
adjudicate the veteran's claims. If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


